Appeals by defendant from two judgments of the Supreme Court, Kings County (Owens, J.), both rendered November 11, 1983, convicting him of attempted robbery in the first degree and attempted robbery in the second degree, upon his pleas of guilty, and imposing sentences.
*951Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.